338 So.2d 112 (1976)
James E. LaCROIX et al.
v.
TRAVELERS INDEMNITY CO. et al.
No. 58432.
Supreme Court of Louisiana.
October 22, 1976.
Writ refused. On the facts found by the court of appeal, the result is correct.
DIXON and DENNIS, JJ., are of the opinion the writ should be granted to clarify, if we can, Hero Lands Co. v. Texaco, Inc. and the per curiam on the denial of rehearing. If anything is clear, it is that Hero does not require ultra-hazardous activity before the neighbors can recover loss of value caused by a 667 violation.